—Order unanimously affirmed without costs. Memorandum: The record establishes that petitioner was the defendant in a divorce action in Supreme Court and that, in a verified answer therein, he denied the allegation of respondent that he was the father of her child. The parties entered into a stipulation of settlement pursuant to which respondent withdrew her allegation, and the stipulation was incorporated in the divorce decree. The issue of paternity was resolved in the divorce action in accordance with the position petitioner took in his sworn answer in that action, and he had a full and fair opportunity to contest the issue. Thus, Family Court properly determined that petitioner is collaterally estopped from maintaining a paternity proceeding against respondent (see, Matter of Sandra I v Harold I, 54 AD2d 1040, 1041-1042; see generally, Schwartz v Public Adm’r of County of Bronx, 24 NY2d 65, 71). (Appeal from Order of Wayne County Family Court, Parenti, J. — Paternity.) Present — Pine, J. P., Lawton, Wisner, Callahan and Fallon, JJ.